Exhibit I Other Parties Party Name Principal Office Address Alpinvest Partners CSI 2006 Lion C.V. c/o Alpinvest Beheer, Jachthavenweg 118, 1msterdam, The Netherlands Alpinvest Partners Later Stage II-A Lion C.V. c/o Alpinvest Beheer, Jachthavenweg 118, 1msterdam, The Netherlands Apax NXP V I 1 L.P. c/o Alpinvest Beheer, Jachthavenweg 118, 1msterdam, The Netherlands Apax Alpinvest VI A L.P. c/o Alpinvest Beheer, Jachthavenweg 118, 1msterdam, The Netherlands Meridian Holding S.a.r.l. Unknown Apax NXP V A L.P. Unknown Apax NXP V B-2 L.P. Unknown Apax NXP US VII L.P. Unknown Bain Capital Lion Holdings L.P. 111 Huntington Avenue, Boston, MA 02199, U.S.A. Bain Capital Fund IX L.P. 111 Huntington Avenue, Boston, MA 02199, U.S.A. Bain Pumbaa LuxCo S.a.r.l. Unknown NXP Co-Investment Partners L.P. Unknown NXP Co-Investment Investor S.a.r.l. Unknown KKR NXP (Millenium) Limited c/o Kohlberg Kravis Roberts & Co., L.P., 9 West 57th Street, New York, NY 10019, USA KKR NXP (2006) Limited c/o Kohlberg Kravis Roberts & Co., L.P., 9 West 57th Street, New York, NY 10019, USA KKR NXP (European II) Limited c/o Kohlberg Kravis Roberts & Co., L.P., 9 West 57th Street, New York, NY 10019, USA KKR Associates Europe II Limited Partnership c/o Kohlberg Kravis Roberts & Co., L.P., 9 West 57th Street, New York, NY 10019, USA KKR NXP Investor S.a.r.l. Unknown SLTI II Cayman NXP, L.P. c/o 2775 Sand Hill Road, Suite 100, Menlo Park, CA 94025, U.S.A. SLP II Cayman NXP, Ltd. c/o 2775 Sand Hill Road, Suite 100, Menlo Park, CA 94025, U.S.A. SL II NXP S.a.r.l. Unknown Stichting Management Co-Investment NXP Unknown
